 

Exhibit 10.11

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into this 29th day of
October, 2018, by and between Differential Brands Group Inc., a Delaware
corporation (the “Company”) and each undersigned investor (each, a
“Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company, Global Brands Group Holding Limited, a Bermuda corporation
with limited liability (“GBG Parent”), and GBG USA Inc., a Delaware corporation
and wholly-owned subsidiary of GBG Parent (“GBG Seller”), have entered into a
Purchase and Sale Agreement, dated as of June 27, 2018 (as supplemented, amended
and otherwise modified, the “Purchase Agreement”), providing for, among other
things, on the terms and conditions set forth in the Purchase Agreement, the
purchase of the Purchased Units and Purchased Assets (each as defined in the
Purchase Agreement) from GBG Parent and GBG Seller (or one or more of their
respective affiliates) by the Company (the “Acquisition”);

 

WHEREAS, in connection with the Acquisition, the Subscribers are lending the
Company an aggregate of $668,000,000 of second lien term loans (the “Second Lien
Term Loans”) for net proceeds of $647,960,000 (the “Net Proceeds”).

 

WHEREAS, in connection with and in consideration of the Subscribers providing
the Second Lien Term Loans, the Company is providing the Subscribers with
23,094,501 shares (the “Securities”) of the Company’s common stock, par value
$0.10 per share (the “Common Stock”) for no additional consideration.

 

WHEREAS, the Company and the Subscribers agree that an aggregate $103,463,364.48
of the Net Proceeds will be allocated to the purchase price of the Common Stock
at a purchase price per share of Common Stock of $4.48 (the “Purchase Price”).

 

WHEREAS, as additional consideration for each investor’s purchase of Securities
in the Offering, the Company has agreed to provide each such investor with
certain registration rights with respect to the Securities on the terms set
forth in the Registration Rights Agreement attached hereto as Exhibit B (the
“Registration Rights Agreement”);

 

WHEREAS, the offering of the Common Stock (the “Offering”) is being made to a
limited number of “accredited investors” (as that term is defined by Rule 501(a)
of Regulation D (“Regulation D”) promulgated under the Securities Act of 1933
(as amended, the “Securities Act”), by the Securities and Exchange Commission
(the “SEC”));

 

WHEREAS, each Subscriber desires to acquire that number of shares of Common
Stock as set forth on its signature page hereof on the terms and conditions set
forth herein; and

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement, and performing the transactions contemplated hereby including the
sale and purchase of the Securities, in reliance upon the exemption from the
registration requirements of the Securities Act afforded by Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D promulgated thereunder.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY EACH SUBSCRIBER

 

1.1       Subject to the terms and conditions hereinafter set forth, each
Subscriber shall receive the number of shares of Common Stock as is set forth on
such Subscriber’s signature page hereof and agrees to the allocated “Purchase
Price (Per Share)” and “Aggregate Purchase Price” set forth on such Subscriber’s
signature page. The Company agrees that the “Purchase Price” and the “Aggregate
Purchase Price” on each Subscriber’s signature page reflects an allocation of
the Net Proceeds for tax purposes and that no additional consideration is being
paid by the Subscribers.

 

1.2       Each Subscriber understands, acknowledges and agrees that (i) such
Subscriber is not entitled to cancel, terminate or revoke such Subscriber’s
subscription pursuant to this Agreement or any other obligations of such
Subscriber hereunder, in each case, without the Company’s prior written consent
and (ii) this Agreement and such Subscriber’s obligations hereunder shall
survive the death or disability of such Subscriber and shall be binding upon and
inure to the benefit of each of the parties and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

1.3       Each Subscriber recognizes that the purchase of the Securities
involves a high degree of risk including, but not limited to, the following: (i)
an investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (ii) such Subscriber may not be able to liquidate
such Subscriber’s investment in the Securities; (iii) transferability of the
Securities may be extremely limited or restricted by applicable law; (iv) in the
event of a future disposition of the Securities, such Subscriber could sustain
the loss of such Subscriber’s entire investment; and (v) each of the other risks
set forth in or incorporated by reference into the “Risk Factors” section(s) of
the Company’s periodic and other filings with the SEC, which are incorporated
herein by reference.

 

1.4       At the time each Subscriber was offered the Securities, such
Subscriber was, and as of the date hereof is, and at the Closing it will be, an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act. Each Subscriber hereby severally, and not jointly and severally, represents
and warrants to the Company that such Subscriber’s responses to the investor
questionnaire attached as Exhibit A to this Agreement (the “Purchaser
Questionnaire”) are true, correct and complete in all respects.

 

2 

 

 

1.5       Each Subscriber hereby severally, and not jointly and severally,
acknowledges, represents and warrants that (i) such Subscriber has adequate
means of providing for such Subscriber’s current financial needs and
contingencies; (ii) such Subscriber has knowledge and experience in business and
financial matters, prior investment experience, or employed the services of a
“purchaser representative” (as defined in Rule 501 of Regulation D), attorney
and/or accountant to read and review all of the documents furnished or made
available by the Company to such Subscriber, to evaluate the merits and risks of
an investment in the Securities on such Subscriber’s behalf; (iii) such
Subscriber is able to bear the economic risk that such Subscriber assumes by
investing in the Securities; and (iv) such Subscriber can afford a complete loss
of such Subscriber’s investment in the Securities.

 

1.6       Each Subscriber hereby (i) acknowledges receipt and careful review of
this Agreement and the Registration Rights Agreement, and has had access to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2017, the Company’s Quarterly Reports on Form 10-Q for the quarterly periods
ended March 31, 2018 and June 30, 2018, and the other periodic, current and
other reports filed or furnished by the Company pursuant to the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Sections 13(a) or 15(d) thereof, as publicly filed and
available on the website of the SEC and (ii) hereby severally, and not jointly
and severally, represents that such Subscriber has been furnished by the Company
with all information regarding the Company, the terms and conditions of the
Offering and any additional information that such Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.

 

1.7       (a) In making the decision to invest in the Securities, each
Subscriber has relied solely upon the information provided by the Company in
this Agreement, the Purchase Agreement, the Ancillary Agreements (as defined in
the Purchase Agreement) and the Credit Agreement for the Second Lien Term Loans
(the “Second Lien Credit Agreement”). To the extent necessary, each Subscriber
has retained, at its own expense, and relied upon appropriate professional
advice regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase of the Securities hereunder. Each Subscriber
disclaims reliance on any statements made or information provided by any person
or entity in the course of such Subscriber’s consideration of an investment in
the Securities other than this Agreement, the Purchase Agreement, the Ancillary
Agreements (as defined in the Purchase Agreement), the Second Lien Credit
Agreement and the results of such Subscriber’s own independent investigation.

 

(b)       Each Subscriber severally, and not jointly and severally, represents
that (i) such Subscriber did not learn of the Offering by means of any form of
general solicitation or general advertising, (ii) such Subscriber did not
receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available, with
respect to the Offering and (iii) such Subscriber did not attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising with respect to the Offering.

 

3 

 

 

 

1.8       Each Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC or any state regulatory authority and that the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act pursuant to the exemption therefrom provided by Section 4(a)(2)
of the Securities Act and Rule 506 of Regulation D promulgated thereunder. Each
Subscriber understands that the Securities have not been registered under the
Securities Act or under any state securities or “blue sky” laws and agrees not
to sell, pledge, assign or otherwise transfer or dispose of the Securities
unless and until they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or pursuant to an available
exemption therefrom. Each Subscriber hereby severally, and not jointly and
severally, represents that such Subscriber is purchasing the Securities for such
Subscriber’s own account for investment purposes and not with a view toward the
resale or distribution to others. Each Subscriber, if an entity, further
severally, and not jointly and severally, represents that it was not formed for
the purpose of purchasing the Securities.

 

1.9       For so long as applicable (including as required by applicable law,
rule, regulation, legal process or regulatory or self-regulatory authority),
each Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities (including the provision of notice of
such legend if the Securities are uncertificated) that such securities have not
been registered under the Securities Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement. Each Subscriber is aware that the
Company will make or cause to be made a notation in its appropriate records with
respect to the restrictions on the transfer and ownership of such Securities.
The legend to be placed on each certificate shall be in form substantially
similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”

 

1.10       Each Subscriber severally, and not jointly and severally, represents
that such Subscriber has full power and authority (corporate, statutory and
otherwise) or capacity, as applicable, to execute and deliver this Agreement and
to purchase the Securities. This Agreement constitutes the legal, valid and
binding obligation of such Subscriber, enforceable against such Subscriber in
accordance with its terms.

 

1.11       If such Subscriber is a corporation, partnership (general or
limited), limited liability company, trust (whether statutory or common law),
other legal entity, association, organization, employee benefit plan, individual
retirement account, Keogh Plan, or other tax-exempt entity, it is authorized and
qualified to invest in the Company and the person signing this Agreement on
behalf of it has been duly authorized by it to do so.

 

1.12       The execution and delivery by each Subscriber of this Agreement and
the performance by such Subscriber of its obligations hereunder and the
consummation of the transactions contemplated herein by such Subscriber do not
and will not violate, conflict with or result in a breach of (i) with respect to
any Subscriber that is not a natural person, any provision of such Subscriber’s
organizational documents, or (ii) any applicable law or regulation, in each
case, that would materially impair such Subscriber’s ability to consummate the
transactions contemplated hereby.

 

4 

 

 

1.13       Each Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, such Subscriber must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm in
such Subscriber’s Purchaser Questionnaire.

 

1.14       Each Subscriber agrees not to issue any public statement with respect
to the Offering, such Subscriber’s investment or proposed investment in the
Company or the terms of this Agreement or any other agreement or covenant
between them and the Company without the Company’s prior written consent, except
such disclosures as may be required under applicable law, rule, regulation,
legal process or regulatory or self-regulatory authority.

 

1.15       Each Subscriber acknowledges and agrees that (i) certain information
made available to such Subscriber by the Company in connection with the Offering
is confidential and non-public and (ii) all such information shall be kept in
confidence by such Subscriber and neither used by such Subscriber for such
Subscriber’s personal benefit (other than in connection with this Agreement) nor
disclosed to any third party for any reason; provided, however, that (x) such
Subscriber may disclose such information to its affiliates, investment advisers
and investment managers, and its and their direct or indirect shareholders,
partners or members, current and prospective financing sources, existing and
prospective investors, employees, directors, officers, legal counsel,
independent auditors, professionals, advisors and other experts or agents of
such Subscriber or its affiliates who have been informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential (provided further that such
Subscriber shall be responsible for any breach of the confidentiality
obligations set forth herein by any of its affiliates or advisors), (y) such
Subscriber may disclose such information as may be required pursuant to law,
rule, regulation, legal process or requested by a regulatory or self-regulatory
authority having jurisdiction over such Subscriber or its representatives or
their respective affiliates, and (z) this obligation shall not apply to any such
information that (i) is public knowledge and readily accessible at the date
hereof, (ii) becomes public knowledge and readily accessible by publication
(except as a result of a breach of this provision) after the date hereof or
(iii) is received from a third party that is not under any obligation of
confidentiality with respect to such information.

 

1.16       Each Subscriber understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Subscriber’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of such Subscriber to
acquire the Securities. Each Subscriber agrees to promptly supply the Company
with such additional information concerning such Subscriber as the Company deems
necessary or advisable for purposes of making such determination.

 

5 

 

 

1.17

 

(a)       Each Subscriber acknowledges that the Company will inherently know,
and have access to, more information about the Company and its business then
does such Subscriber. Each Subscriber acknowledges that the Company and/or its
affiliates may now or at any other time have material, non-public information
concerning the Company, its subsidiaries, the Securities and/or the markets in
which the Company operates (which may include information relating to the
Company’s, its subsidiaries’ and its competitors’ financial condition, future
capital expenditures, future prospects, projections, including historic and
projected financial and other information, business strategies or litigation,
settlement discussions or negotiations, including, without limitation, the
Acquisition (all such information is referred to as, the “Undisclosed
Information”)) that could affect the value of the Securities and that this
information may have not been, and such Undisclosed Information may or may not
be, disclosed or otherwise made available to such Subscriber. Subject to
applicable law, rule or regulation and to any other obligations of the Company
or its affiliates to such Subscriber herein or in any other agreement, each
Subscriber acknowledges and agrees that the Company and/or its affiliates shall
have no obligation whatsoever to, and that the Company shall have no obligation
whatsoever to cause its affiliates to, disclose any such information to such
Subscriber.

 

(b)       In knowledge of the foregoing, each Subscriber willingly agrees to
purchase the Securities from the Company on the terms set forth herein
notwithstanding that (i) Undisclosed Information may exist; and (ii) such
Undisclosed Information, if it exists, has not been disclosed by the Company or
any of their respective affiliates.

 

(c)       Each Subscriber acknowledges that, in connection with the transactions
contemplated hereby, there are no, and it is not relying upon any,
representations or warranties by or on behalf of the Company or any of its
affiliates or representatives except to the extent explicitly set forth herein.

 

(d)       Notwithstanding anything to the contrary in this Agreement or
otherwise, each Subscriber retains all of its rights and remedies with respect
to claims based on fraud.

 



  II. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY



 

The Company hereby (i) makes to each Subscriber, as of the date of this
Agreement, the representations and warranties set forth in the following
sections of the Second Lien Credit Agreement, which are hereby expressly
restated and incorporated by reference herein: Section 3.06 (No Material Adverse
Effect), Section 3.20 (Labor Laws), 3.26 (Sanctions Laws), Section 3.27
(Anti-Corruption Laws and Sanctions Laws), and (ii) represents and warrants to
each Subscriber, as of the date of this Agreement (other than representations
and warranties that relate to a specific date, which are given as of such date)
as follows:

 

6 

 

 

2.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and assets as currently owned and conduct its business as
currently conducted. The Company is not in violation of any of the provisions of
the Company’s Certificate of Incorporation (as amended, the “COI”), or the
Company’s Bylaws (as amended, the “Bylaws,” and collectively with the COI, the
“Charter Documents”). The Company is duly qualified to conduct business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a material adverse effect on the
legal and valid issuance of the Securities.

 

2.2       Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, and to perform fully its obligations hereunder and thereunder. All
corporate action on the part of the Company necessary for the (i) authorization
execution, delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities has been taken.
This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable.

 

2.3       No Conflict; Governmental Consents.

 

(a)       The execution and delivery by the Company of this Agreement, the
issuance and sale of the Securities and the consummation of the other
transactions contemplated hereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to the Company, except in each case as would not have a material
adverse effect on the legal and valid issuance of the Securities or (ii)
conflict with or violate any provision of the Charter Documents.

 

(b)       Subject to the approval of the transactions contemplated by this
Agreement by GBG Parent, no consent, approval, authorization or other order of
any governmental authority is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or in connection with the authorization, issue and sale of the
Securities, except such post-sale filings as may be required to be made with the
SEC, FINRA, NASDAQ and with any state or foreign blue sky or securities
regulatory authority.

 

7 

 

 

2.4       Anti-Corruption. The Company and its affiliates and their respective
directors, officers, employees and agents are now, and at all times have been,
in compliance with all applicable anti-bribery and anti-corruption laws, and
will remain in compliance with all such laws. None of the Company, any of its
affiliates or any of their respective directors, officers, employees or agents
has: (i) authorized, offered or given anything of value, directly or indirectly,
to any person in violation of any applicable anti-bribery or anti-corruption
laws, (ii) authorized, offered or made any contribution, payment or gift of
funds or property to any person, including any official, employee or agent of
any governmental authority, or anyone else acting in an official capacity, or
(iii) authorized, offered or made any contribution to any political party,
official of a political party or candidate for public office, in either case,
where either the payment or the purpose of such contribution, payment or gift
was, is, or would be prohibited under the U.S. Foreign Corrupt Practices Act of
1977 or the rules and regulations promulgated thereunder or under any other
applicable laws of any relevant jurisdiction covering a similar subject matter
applicable to the Company or any of its affiliates and their respective
operations. In addition, the Company and its affiliates have adopted,
implemented, and maintained policies and procedures designed to ensure
compliance with applicable anti-bribery and anti-corruption laws.

 

2.5       Capitalization. All of the issued and outstanding equity securities of
the Company as of immediately after the Closing are as set forth in Schedule
2.5. Except as set forth in Schedule 2.5, as of the date hereof, (i) there are
no outstanding options with respect to the Company and (ii) the Company is not
party to any agreement pursuant to which it has granted preemptive rights,
rights of first refusal, registration rights and similar rights with respect to
any equity securities of the Company or any agreement relating to voting of any
equity securities of the Company.

 

2.6       Purchase Agreement Representations. To the knowledge of the Company,
the representations and warranties made by GBG Seller and GBG Parent in the
Purchase Agreement, but solely to the extent that the Company has the right to
terminate its obligations under the Purchase Agreement or not to consummate the
transactions contemplated by the Purchase Agreement as a result of a breach of
(or the inability to make) such representations or warranties, are true and
correct in all material respects (or if qualified by materiality, in all
respects).

 



III. CLOSING; TERMINATION.

 

 

3.1       The Company shall hold a closing (“Closing”) with respect to any
Securities for which subscriptions have been accepted concurrently with the
Closing (as defined in the Purchase Agreement).

 

3.2       As soon as practicable following the Closing, evidence of delivery of
uncertificated shares of Common Stock by book-entry representing the Common
Stock purchased by each Subscriber pursuant to this Agreement will be provided
to such Subscriber. Each Subscriber hereby authorizes and directs the Company to
deliver such evidence to such Subscriber’s address indicated on its signature
page hereto.

 

8 

 

 

3.3       This Agreement shall be terminated and the transactions contemplated
hereby shall be abandoned immediately and automatically upon the Purchase
Agreement being validly terminated in accordance with Article VII thereof;
provided, however, that Sections 4.1, 4.2, 4.5, 4.6, 4.11 and 4.12 shall survive
termination of this Agreement.

 

3.4       Each Subscriber’s obligation to consummate the transactions
contemplated hereby shall be subject (i) to the substantially concurrent
consummation of the Closing (as defined under the Purchase Agreement), (ii) to
the substantially concurrent consummation of the Second Lien Term Loans, (iii)
to the substantially concurrent execution and delivery by the Company of the
Registration Rights Agreement by the parties thereto, (iv) to the substantially
concurrent execution and delivery by the Company and the other parties thereto
of the Stockholder Agreement substantially in the form of Exhibit C hereto, and
(v) to the substantially concurrent conversion or exchange of all of the shares
of the Company’s preferred stock held by affiliates of Tengram Capital Partners,
LP, which represent all of the issued and outstanding shares of the Company’s
preferred stock, into Common Stock.

 

IV.MISCELLANEOUS

 

4.1       Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, delivered by hand against written receipt therefor, or sent
in portable document format (“pdf”) via electronic mail, addressed as follows:

 

if to the Company, to it at:   Differential Brands Group Inc. 1231 South Gerhant
Avenue Commerce, CA 30022 Attention: Lori Nembirkow, Senior Vice President,
Legal & Compliance E-mail: lori@differentialbrandsgroup.com

 

With a copy to (which shall not constitute notice):   Tengram Capital Partners
600 Fifth Avenue, 27th Floor New York, NY 10020 Attention: General Counsel
E-mail: atarshis@tengramcapital.com

 

Dechert LLP 1095 Avenue of the Americas New York, New York 10036
Attention:  Nazim Zilkha and Gareth Clark E-mail:  nzilkha@dechert.com and
gareth.clark@dechert.com

 

if to any Subscriber, to such Subscriber’s address indicated on the signature
page of this Agreement.

 

9 

 

 

4.2       Notices hereunder shall be deemed to have been given or delivered (i)
on the third (3rd) business day following the date of postmark in the case of
delivery by registered or certified mail, (ii) on the date of delivery in the
case of delivery by hand or (iii) on the date of delivery if delivered by
electronic mail; provided that if such e-mail is received after 4:00 p.m.
Eastern Time on a business day or at any time on a non-business day, such notice
shall be deemed delivered on the following business day. Except as otherwise
provided herein, this Agreement shall not be changed, modified or amended except
by a writing signed by the Company and the Subscribers, and this Agreement may
not be discharged except by performance in accordance with its terms or by a
writing signed by the Company and the Subscribers. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Each Subscriber hereby consents to
receive any notice given by the Company pursuant to the Delaware General
Corporation Law or the Charter Documents by means of electronic transmission in
accordance with the Delaware General Corporation Law at any address for
electronic transmission furnished by such Subscriber to the Company, including
at the electronic mail address indicated on the signature page of this
Agreement. Each Subscriber agrees to update the Company as promptly as
practicable in the event of any change in such Subscriber’s address for receipt
of any such notice by electronic transmission.

 

4.3        This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Subscriber may not
assign this Agreement or any rights or obligations hereunder, other than to the
Subscriber’s Affiliates or any investment fund or account managed, advised or
sub-advised by the Subscriber or its Affiliates, without the prior written
consent of the Company; provided, that no such assignment shall relieve the
Subscriber of its obligations hereunder.

 

4.4        This Agreement, together with the exhibits hereto, contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes and cancels all prior and contemporaneous agreements and
understandings, oral or written, with respect to such matters.

 

4.5       Any action, arbitration, claim, hearing, litigation or suit (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before any federal, state, local or foreign government or any court of
competent jurisdiction, administrative or regulatory body, agency, bureau, or
commission in any domestic or foreign jurisdiction, any appropriate division of
any of the foregoing or any arbitrator, or other legal action (each, a
“Proceeding”) relating to this Agreement or the transactions contemplated hereby
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflicts of
law thereof that would require the applications of the laws of another
jurisdiction. The parties agree that any Proceeding brought by or against such
party in connection with this Agreement shall be brought solely in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware). Each party expressly and irrevocably consents and submits to the
jurisdiction and venue of each such court in connection with any Proceeding,
including to enforce any settlement, order or award, and such party agrees to
accept service of process by the other party or any of its agents in connection
with any such Proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.

 

10 

 

 

4.6       If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it is held
invalid by such court, shall not be affected thereby.

 

4.7       Subject to applicable statute of limitations, the representations and
warranties contained herein shall survive the Closing and the delivery of the
Securities.

 

4.8       The party hereto agrees to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

4.9       This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts together shall
constitute one and the same instrument. Delivery of executed signature pages
hereof by facsimile transmission or pdf shall constitute effective and binding
execution and delivery of this Agreement.

 

4.10       Nothing in this Agreement shall create or be deemed to create any
rights or remedies in any person or entity that is not a party to this
Agreement.

 

4.11        The Company and each Subscriber agree that in the event of any
breach or threatened breach by such Subscriber of any covenant, obligation or
other provision set forth in this Agreement, the Company shall be entitled (in
addition to any other remedy that may be available to it) to seek (i) a decree
or order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision and (ii) an
injunction restraining such breach or threatened breach.

 

4.12       Any reference in this Agreement to gender shall include all genders,
and the words imparting the singular number only shall include the plural and
vice versa. The division into sections and other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement and all references in this
Agreement to any “article,” “section,” “schedule” or “exhibit” are to the
corresponding article, section, schedule or exhibit of or to this Agreement
unless explicitly stated otherwise. Words such as “herein,” “hereinafter,”
“hereof,” “hereto” and “hereunder” refer to this Agreement as a whole and not
merely to any particular provision of this Agreement. The word “including” and
any variation thereof means “including without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it. All references to currency,
monetary values and dollars set forth herein shall, unless otherwise indicated,
mean U.S. dollars and all payments hereunder shall be made in U.S. dollars. All
references to any period of days are to the relevant number of calendar days
unless otherwise specified. Each party hereto has participated in the drafting
of this Agreement, which each such party acknowledges is the result of
negotiations among such parties (as sophisticated persons) and, consequently,
this Agreement shall be interpreted without reference to any laws to the effect
that any ambiguity in a document be construed against the drafter. References to
agreements and other documents shall be deemed to include all amendments,
modifications and supplements thereto. References to acts and statutes shall
include the rules and regulations promulgated thereunder, and any reference to
any acts, statutes, rules and regulations shall refer to the same as amended
from time to time.

 

11 

 

 

SHARES OF COMMON STOCK BEING SUBSCRIBED FOR:

 

PURCHASE PRICE (PER SHARE):    $________

 

AGGREGATE PURCHASE PRICE:    ____________________

 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)             Address   Address            
City, State and Zip Code   City, State and Zip Code            
Telephone-Business   Telephone-Business             Telephone-Residence  
Telephone-Residence             Facsimile   Facsimile             Tax ID # or
Social Security #   Tax ID # or Social Security #             E-Mail Address  
E-Mail Address

 

Name in which Securities should be issued: ____________________________________

 

Dated: ________________ , 2018

 

 

 

 

This Subscription Agreement is agreed to and accepted as of ________________ ,
2018.

 

DIFFERENTIAL BRANDS GROUP INC.   By:     Name: Title:

 

 

 

 

EXHIBIT A

 

ACKNOWLEDGEMENT, NOTICE AND QUESTIONNAIRE

 

The undersigned Subscriber hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

1.Name.

 

(a)Full Legal Name of Subscriber:

 

     

 

(b)Full Legal Name of Natural Control Person of the Subscriber (which means a
natural person who directly or indirectly alone or with others has (or will
have) power to vote or dispose of the Securities):

 

     

 

2.Broker-Dealer Status:

 

(a)Is the Subscriber a broker-dealer?

 



 

  Yes ¨ No ¨  

 

(b)If “yes”, will the Subscriber receive any Securities as compensation for
investment banking services to the Company?

 

  Yes ¨ No ¨ N/A ¨

 

(c)Is the Subscriber an affiliate of a broker-dealer?

 

  Yes ¨ No ¨  

 



  Note: If yes, provide a narrative explanation below:

 

                 

 

(d)If the Subscriber is an affiliate of a broker-dealer, does the Subscriber
certify that it is buying the Securities in the ordinary course of business, and
at the time of the purchase of the Securities, had no agreements or
understandings, directly or indirectly, with any person to distribute the
Securities?

 

  Yes ¨ No ¨ N/A ¨



 



  Note: If no, the Commission’s staff has indicated that the Subscriber should
be identified as an underwriter in the Registration Statement contemplated by
the Registration Rights Agreement.

 





 

 

 

3.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 3, the Subscriber is not the beneficial
or registered owner of any securities of the Company other than the Securities
to be purchased in the Offering.

 

Type and amount of other securities beneficially owned:

 

           

 

4.Relationships with the Company:

 

Except as set forth below, neither the Subscriber nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

           

 

 

The Subscriber agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein or in the Accredited Investor
Questionnaire that may occur subsequent to the date hereof. All notices
hereunder and pursuant to the Agreement shall be made in accordance with notice
provisions set forth in the Agreement. In the absence of any such notification,
the Company shall be entitled to continue to rely on the accuracy of the
information provided herein.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Agreement to be executed and delivered either in person or by its duly
authorized agent.

 

      Signature   Signature (if shares are held jointly)       Name Typed or
Printed   Name Typed or Printed       Title (if Investor is an Entity)   Title
(if Investor is an Entity)

 

 

 

 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

EXHIBIT C

 

STOCKHOLDER AGREEMENT

 



 

